 

Exhibit 10(b)

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT dated as of November 15, 2017 (this
“Amendment”), is entered into among WD-40 COMPANY, a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto (together
with the Borrower, each a “Loan Party” and collectively the “Loan Parties”)  and
BANK OF AMERICA, N.A. (the “Lender”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (defined below).

RECITALS

A.The Loan Parties and the Lender entered into that certain Credit Agreement
dated as of June 17, 2011 (as amended and modified from time to time, the
“Credit Agreement”).

B.The parties hereto have agreed to amend the Credit Agreement as provided
herein.

C.In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1.Amendments.

(a) The definition of “Note Purchase Agreement” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Note Purchase Agreement” means the Note Purchase and Private Shelf Agreement
dated November 15, 2017 executed by the Company as accepted by PGIM, Inc., The
Prudential Insurance Company of America, Farmers Insurance Exchange and
Mid-Century Insurance Company.

﻿

(b) The definition of “Note Purchase Agreement Termination Date” in Section 1.01
of the Credit Agreement is hereby deleted in its entirety.

﻿

(c) Section 7.14 of the Credit Agreement is hereby amended to read as follows:

﻿

7.14Guarantors under Note Purchase Agreement.

﻿

The Company will cause each Person which becomes a guarantor or borrower or
which otherwise becomes an obligor with respect to any Indebtedness of the
Company or any of its Subsidiaries under the Note Purchase Agreement or any
document related thereto, to (a) execute and deliver to the Lender a Joinder
Agreement or such other documents as the Lender shall deem appropriate for such
purpose and (b)  upon the request of the Lender in its sole discretion, deliver
to the Lender such Organization Documents, resolutions and favorable opinions of
counsel, all in form, content and scope reasonably satisfactory to the Lender.





--------------------------------------------------------------------------------

 



﻿

(d) A new Section 7.16 is hereby added to the Credit Agreement to read as
follows:

﻿

7.16Most Favored Provisions.

﻿

If at any time any lender or other provider of credit under the Note Purchase
Agreement has the benefit of one or more financial or operational covenants
(whether set forth as a covenant, an event of default or otherwise) that is
different than, or similar to but more restrictive than, the financial or
operational covenants (whether set forth as a covenant, an event of default or
otherwise) in this Agreement (each such financial or operational covenant of the
Note Purchase Agreement referred to herein as a “Most Favored Provision”), then
(a) each such Most Favored Provision shall immediately and automatically be
incorporated by reference in this Agreement as if set forth fully herein,
mutatis mutandis, and no such Most Favored Provision may thereafter be waived,
amended or otherwise modified under this Agreement except pursuant to Section
11.01, and (b) the Company shall promptly, and in any event within 5 Business
Days after entering into any Most Favored Provision, so advise the Lender in
writing.  Thereafter, upon the request of the Lender, the Loan Parties shall
enter into an amendment to this Agreement evidencing the incorporation of such
Most Favored Provision, it being agreed and acknowledged that any failure to
make such request or to enter into any such amendment shall in no way qualify or
limit the incorporation by reference described in clause (a) of the immediately
preceding sentence. 

﻿

(e) The following paragraph is hereby added to the end of Section 8.01 of the
Credit Agreement to read as follows:

﻿

Notwithstanding anything to the contrary in this Section 8.01 or any other
provision of this Agreement or the other Loan Documents, the Loan Parties
covenant that they will not, and will not permit any of their Subsidiaries to,
create or permit to exist any Lien on any property securing Indebtedness under
the Note Purchase Agreement unless and until the Obligations shall be secured
equally and ratably with such Indebtedness pursuant to collateral documents, an
intercreditor agreement and other agreements, instruments and documents
acceptable to the Lender.

﻿

(f) The first line of Section 8.02 of the Credit Agreement is hereby amended to
read as follows:

﻿

Make (i) any Investments in Heartland Corporation or (ii) make any other
Investments, except (in the case of clause (ii) only):

﻿

(g) Section 8.03 of the Credit Agreement is hereby amended by replacing the
period at the end of clause (h) thereof with the text “; and” and inserting the
following clause (i) in appropriate alphabetical order to read as follows:

﻿

(i)Indebtedness arising under the Note Purchase Agreement in an aggregate
principal amount not to exceed $20,000,000.

﻿

(h) The first line of Section 8.05 of the Credit Agreement is hereby amended to
read as follows:

﻿

Make (i) any Disposition to Heartland Corporation or (ii) any other Disposition
except (in the case of clause (ii) only):

﻿

(i) Section 8.09 of the Credit Agreement is hereby amended to read as follows:

﻿

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan



2

 

--------------------------------------------------------------------------------

 

Party, (iv) transfer any of its property to any Loan Party, (v) pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (vi) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(vi) above) for (1) this Agreement and the other Loan Documents, (2)
any document or instrument governing Indebtedness incurred pursuant to Section
8.03(e),  provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (3) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05 pending the consummation of such sale, (5) other
agreements entered into with the Lender and (6) the Note Purchase Agreement or
(b) requires the grant of any security for any obligation if such property is
given as security for the Obligations, except for the Note Purchase Agreement.

﻿

(j) Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:

﻿

(a)[Reserved].

﻿

(k) Exhibit 8.11 to the Credit Agreement is hereby deleted in its entirety.

﻿

(l) Section 8.15(b) of the Credit Agreement is hereby amended to read as
follows:

﻿

(b)no portion of the purchase price for acquiring the real property located at
9715 Businesspark Avenue, San Diego, California (together with tenant
improvements thereon made on or prior to November 30, 2017) in an aggregate
amount not to exceed $18,000,000 will be applied to reduce the annual amount of
permitted Consolidated Capital Expenditures pursuant to this Section 8.15.

2.Effectiveness; Conditions Precedent.  This Amendment shall be effective, as of
the date hereof, upon satisfaction of the following conditions precedent:

﻿

(a)The Lender shall have received copies of this Amendment duly executed by the
Loan Parties.

﻿

(b)The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Lender in connection with this Amendment (directly to such
counsel if requested by the Lender).

﻿

4.Ratification of Loan Documents.  Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents.  This Amendment
is a Loan Document.

5.Authority/Enforceability.  Each Loan Party represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.





3

 

--------------------------------------------------------------------------------

 

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, or, if such consent is required, it has been obtained.

(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it or any of its
Subsidiaries.

6.Representations and Warranties of the Loan Parties.  Each Loan Party
represents and warrants that after giving effect to this Amendment (a) the
representations and warranties of the Loan Party set forth in Article VI of the
Credit Agreement are true and correct in all material respects as of the date
hereof,  except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no event has
occurred and is continuing which constitutes a Default.

7.Counterparts/Telecopy-pdf.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.

8.Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by and construed and interpreted in accordance with
the laws of the state of California.

[remainder of page intentionally left blank]

 

4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

﻿

 

 

﻿

 

 

BORROWER:

WD-40 COMPANY,

﻿

a Delaware Corporation

﻿

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 GUARANTORS:

WD-40 MANUFACTURING COMPANY,

﻿

a California corporation

﻿

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

﻿

HPD LABORATORIES INC.,

﻿

a Delaware corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

﻿

HEARTLAND CORPORATION,

﻿

a Kansas corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

Treasurer and Chief Financial Officer

﻿

 

 

﻿

 

 

LENDER:

BANK OF AMERICA, N.A.,

﻿

as a Lender,

﻿

 

 

﻿

By:

/s/ CHRISTOPHER D. PANNACCIULLI

﻿

Name:

Christopher D. Pannacciulli

﻿

Title:

Senior Vice President

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿



WD-40 COMPANY

FIFTH AMENDMENT TO

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------